No. 98-41197
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-41197
                         Conference Calendar



MARION MAURICE WILSON,

                                           Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:97-CV-1071
                       --------------------
                          April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Marion Maurice Wilson, Texas prisoner # 737318, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 application as

barred by the one-year statute of limitations in the

Antiterrorism and Effective Death Penalty Act (AEDPA).    The issue

in this case is whether Wilson’s delayed knowledge of the AEDPA,

the statute-of-limitations provision in particular, can act to

toll the limitations period.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-41197
                               -2-

     Ignorance of the AEDPA’s statute-of-limitations provision is

not a basis for equitable tolling.    Felder v. Johnson, 204 F.3d
168, 171-73 (5th Cir. 1999).    Thus, exactly when Wilson received

notice of the limitations provision is not relevant, nor is it

relevant that inmate legal services may have failed to advise him

of the limitations provision.   The district court’s dismissal of

Wilson’s § 2254 application as time-barred is AFFIRMED.